Citation Nr: 0607315	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2004, which, in pertinent part, denied service 
connection for tinnitus.  In March 2006, the Board granted a 
motion to advance this case on the docket.  38 C.F.R. 
§ 20.900(c) (2005).  


FINDING OF FACT

Tinnitus was first shown many years after service, and is not 
due to any in-service events, including noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed tinnitus due to noise 
exposure in service.  Service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran states that he was exposed to acoustic trauma in 
the operation of his duties as a gunner's mate during World 
War II.  He contends that his ship participated in the 
assault and occupation of Okinawa, and performed additional 
occupation duty.  His Naval discharge certificate confirms 
that his rate was gunner's mate, and that he served in the 
Asiatic Pacific theater during World War II.  Given these 
factors, the Board acknowledges that it is likely that he had 
significant noise exposure during service.  

However, service medical records do not show any complaints 
of tinnitus during service, including on the separation 
examination in July 1946.  After service, the only medical 
evidence of tinnitus of record is on the VA examination in 
January 2004.  At that time, the veteran also reported a 
history of post-service noise exposure while working for a 
railroad.  The examiner said that the veteran had a hard time 
identifying the onset of his tinnitus, which he described as 
intermittent.  The veteran estimated that the tinnitus may 
have begun approximately 40 years earlier.  Significantly, he 
denied that tinnitus began during service.  The examiner 
concluded that given the delay between military noise 
exposure and the onset of tinnitus, it was unlikely that it 
was related to military noise exposure.  

Thus, while the veteran had noise exposure in service, he 
also had significant post-service occupational noise 
exposure.  He recalls that he did not have tinnitus during 
service, and his 2004 estimate of 40 years' duration would 
place the onset in 1964, which was 17 to 18 years after 
service.  The appellant is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he had noise exposure during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layman, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Indeed, neither the Board nor the veteran possesses the 
necessary medical expertise to challenge the results of the 
medical evaluation.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992) (a layman is not competent to offer a diagnosis or 
medical opinion); Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

While the veteran believes that acoustic trauma in service 
caused tinnitus, this belief is contradicted by the only 
pertinent medical evidence of record.  The absence of any 
contemporaneous mention of tinnitus until his November 2003 
claim, 57 years after service, also weighs against the claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Thus, the evidence demonstrates that tinnitus was not present 
in service, or due to inservice noise exposure.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in January 2004, before the 
rating action on appeal.  That letter advised the claimant of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that the veteran was 
not explicitly told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Nevertheless, the detailed 
information contained in that letter as to the types of 
evidence potentially relevant to the claim, and the extent of 
the veteran's obligations in obtaining any such evidence, 
served to convey that information.  Moreover, he was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Additional information 
was provided in the September 2004 statement of the case, 
which also contained the complete text of 38 C.F.R. 
§ 3.159(b)(1) (duty to notify requires VA to request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim).  Additionally, he has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records were 
obtained, as were VA treatment records.  He has not 
identified any other potentially relevant records which have 
not been obtained.  The veteran was afforded a VA 
examination, with review of the claims file and opinion as to 
etiology of the claimed condition.  He withdrew his request 
for a Board hearing in October 2004.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and there have been no 
allegations of any failure in either the duty to assist or 
the duty to notify.  Therefore, he is not prejudiced by the 
Board's decision on the merits.  See Mayfield, supra.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


